I dissent from the order made. I agree that the complaint before the Labor Relations Board on its face shows the Board has no jurisdiction to proceed in the matter involved in that complaint. I also agree that the petition in this court for a writ of prohibition, in which was incorporated a copy of the complaint before the Board, shows that the Board had no jurisdiction in the matter. It also shows that the Cooperative, plaintiff here, had not exhausted its remedies before the Board, only because it had not asked the Board to dismiss the complaint for want of jurisdiction. I agree that the Cooperative should have done so before seeking a writ from this court, and that we would have been justified in refusing to entertain the action and issue the alternative writ until the Board had itself ruled on the question.
However, since the cause is here, and we all agree that the Board has no jurisdiction in this dispute, it seems an idle gesture "a la after you my dear Alfonse" to quash the writ and require the Cooperative to return again to the Board and make formal motions or demurrers there to accomplish the result we have held it entitled to. I therefore think the writ should be made permanent.
PRATT, J., on leave of absence.
 *Page 1